Per Curiam.

Defendants, members of a law firm, ordered from plaintiff daily copy of the minutes of a hearing before the Securities and Exchange Commission in connection with a matter involving their client. Although the order blank was signed by a member of the firm in individual name it identified the case and included the name of the client. There is no showing that the attorneys intended to be personally liable for these minutes and, in these circumstances, under established law they are not responsible. (For the general rule of the law of agency see Mencher v. Weiss, 306 N. Y. 1,4 and cases there cited; for the specific rule relating to attorneys see Matter of May, 27 N Y 2d 529 and cases there cited.)
The judgment should be reversed, with $30 costs, and judgment directed for the defendants dismissing the complaint.
Concur — Gold, J. P., Quinn and Lupiano, JJ.
Judgment reversed, etc.